Citation Nr: 1639236	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-22 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for disabilities associated with medications prescribed for service-connected disabilities, to include umbilical hernia, uterine prolapse, and urinary incontinence.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to February 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a hearing before the undersigned in July 2016.  The transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran's umbilical hernia is more likely than not due to side effects of medications prescribed for service connected disabilities.

2.  The Veteran's uterine prolapse is more likely than not due to side effects of medications prescribed for service connected disabilities.

3.  The Veteran's urinary incontinence is more likely than not due uterine prolapse.


CONCLUSIONS OF LAW

1.  The criteria for service connection for umbilical hernia have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

2.  The criteria for service connection for uterine prolapse have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

3.  The criteria for service connection for urinary incontinence have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Veteran seeks entitlement to service connection for disabilities associated with medications prescribed for service-connected disabilities, specifically umbilical hernia, uterine prolapse, and urinary incontinence.

The Veteran's treatment records reveal that the Veteran was prescribed opioids for pain.  In an April 2016 VA consent for long-term opioids for pain, it was reported that one of the side effects of opioids was constipation.

In March 2011 the Veteran was afforded a VA medical examination.  After examination the Veteran was diagnosed with procidentia and menopause.  The examiner found that the Veteran's uterus condition was less likely as not caused by or a result of military service.  After citing and quoting a treatise, the examiner noted that there is no association between miscarriages or dilation and curettage (D&C) and uterine prolapse.  The Veteran had three children which puts strain on the uterus/cervix and supporting ligaments which initiates the prolapse over time, with the rest being age related and gravitational effects of continued pressure on the uterus by her obesity, causing further prolapse.  

In the Notice of Disagreement, dated in November 2011, the Veteran reported that she had claimed that the conditions occurred secondary to pain medications prescribed for her service-connected conditions.  She noted that she had been prescribed Tylenol with codeine and that this included the side effect of constipation.  She reported prolonged periods of constipation and that an internet search will reveal that this is a known cause of procidentia/uterine prolapse.

In July 2016 the Veteran submitted an article indicating that one of the causes genitourinary prolapse is frequent straining due to constipation.  The Board notes that the examiner in March 2011 did not comment upon constipation.

In August 2016 the Veteran submitted August 2016 opinions of a gynecologist diagnosing the Veteran with umbilical hernia, uterine prolapse, and urinary incontinence.  The provider rendered the opinion that all three were most likely as a result of a service-connected injury.  With regard to umbilical hernia, the provider noted that the Veteran's service-connected injury caused pelvic pressure; pain medication led to constipation; and constipation caused abdominal pressure to cause the umbilical hernia.  With regard to uterine prolapse, the provider reported that pelvic pressure and pain caused a need for medical therapy and that pain medication caused constipation and pelvic pressure resulting from service-connected injury.  With regard to uterine incontinence, the provider stated that urinary incontinence is secondary to pelvic pressure and uterine prolapse.  

Service connection for umbilical hernia, uterine prolapse, and urinary incontinence is warranted.  Treatment records reveal that the Veteran was prescribed opioid pain medications and that a side effect of these medications is constipation.  The Veteran has submitted an article that straining from constipation may be a cause of genitourinary prolapse.  A provider opined that the Veteran's umbilical hernia and uterine prolapse were due to the abdominal pressure caused by constipation precipitated by the pain medication prescribed for the Veteran's service connected injuries.  The provider also rendered the opinion that the Veteran's uterine prolapse lead to the Veteran's urinary incontinence.  Therefore, service connection for umbilical hernia, uterine prolapse, and urinary incontinence, is granted.


ORDER

Service connection for umbilical hernia is granted.

Service connection for uterine prolapse is granted.

Service connection for urinary incontinence is granted.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


